          Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-                                                      No. 10-cr-555 (RJS)
                                                                       ORDER
ROBERTO SANTIAGO,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of the attached letter from Defendant, dated April 30, 2020 but

received in Chambers on May 18, 2020. IT IS HEREBY ORDERED THAT the government

shall respond to Defendant’s letter no later than May 22, 2020.

SO ORDERED.

Dated:          May 18, 2020
                New York, New York

                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 2 of 10
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 3 of 10
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 4 of 10
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 5 of 10
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 6 of 10
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 7 of 10
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 8 of 10
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 9 of 10
Case 1:10-cr-00555-RJS Document 134 Filed 05/18/20 Page 10 of 10
